                 IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

                                  )
SHERMAN CARTER,                   )
                                  )
     Plaintiff,                   )
                                  )
v.                                )    No. 2:20-cv-02921-SHM-atc
                                  )
THE LINCOLN NATIONAL LIFE         )
INSURANCE CO.,                    )
                                  )
     Defendant.                   )
                                  )

     ORDER GRANTING DEFENDANT’S PARTIAL MOTION TO DISMISS

     This is an action under the Employee Retirement Income

Security Act of 1974, 29 U.S.C. §§ 1001, et seq., (“ERISA”).

Before the Court is Defendant The Lincoln National Life Insurance

Company’s (“Lincoln National”) January 15, 2021 Partial Motion

to Dismiss (the “Motion”).     (D.E. No. 11.)     Plaintiff Sherman

Carter (“Carter”) has not responded.    For the foregoing reasons,

the Motion is GRANTED.

I.   Background

     Carter was employed by Ajax Distributing Company of Memphis

(“Ajax”).    (See D.E. No. 1, p. 12 ¶ 5.)   He worked as a delivery

driver and had to engage in “physically demanding and stringent

activity”.    (Id. at p. 13 ¶ 9.)     Carter was a participant and

beneficiary under an employee benefit and welfare policy (the

“Policy”) issued by Lincoln National.       (Id. at p. 12, ¶¶ 5-7.)
The Policy allowed Ajax employees to continue to receive a

percentage of their income if they became disabled, as defined

by the Policy.       (Id. at p. 12 ¶ 8.)

     On August 5, 2015, Carter stopped working because of his

hip and heart conditions.             (Id. at p. 13 ¶ 10.)         On September

18, 2015, a doctor opined that Carter was unable to work based

on his medical conditions.            (Id. at p. 14 ¶ 15.)       On October 22,

2015, Lincoln Nationwide granted Carter short-term disability

benefits under the Policy.             (Id. at p. 14 ¶ 18.)            Carter’s

treating cardiologist “consistently opined that Mr. Carter was

totally disabled and could not work at all.”                  (Id. at 14-15, ¶¶

20-21.)

     On    June      12,     2017,     Lincoln      National    completed    its

investigation     of       Carter’s    long-term      disability    claim    and

determined that Carter was “Totally Disabled from Any Occupation”

under the Policy.          (Id. at 15-16, ¶ 25.)       On June 17, 2017, the

Social    Security     Administration        (the    “SSA”)    determined   that

Carter became disabled on August 6, 2015.               (Id. at 16 ¶ 26.)     On

September 7, 2017, Lincoln National informed Carter that his

long-term disability benefits would be reduced by the amount he

had received from the SSA.            (Id. at p. 16 ¶ 27.)

     On October 30, 2018, Lincoln National reversed its decision

that Carter was totally disabled and determined that he could

perform light and sedentary work.                (Id. at pp. 16-17 ¶ 30.)

                                         2
Carter timely filed his first and second level appeals, both of

which were denied.      (See id. at p. 17 ¶¶ 31-32.)

      On December 22, 2020, Carter filed the Complaint.           (Id.)

He brings a claim for denial of benefits under 29 U.S.C. §

1132(a)(1)(B).    (Id. at p. 18 ¶ 37.)   He also brings a claim for

breach of fiduciary duty under 29 U.S.C. § 1132(a)(3).          (Id.)

      On January 15, 2021, Lincoln National filed its Answer and

Counterclaim.      (D.E.   No.   9.)   Lincoln    National     brings   a

Counterclaim for breach of contract for Carter’s failure to

reimburse Lincoln National as an offset to his SSA benefits in

accordance with the Policy.      (Id. at 13.)   Lincoln National also

brings a Counterclaim for unjust enrichment.           (Id.)    Lincoln

National asks that a constructive trust under 29 U.S.C. § 1132(a)

be imposed on any benefits Carter received from Lincoln National

or the SSA.     (Id.)

      On January 15, 2021, Lincoln National filed the Motion.

(D.E. No. 11.)    Carter has not responded.     On February 12, 2021,

Carter filed his Answer to Lincoln National’s Counterclaim.

(D.E. No. 13.)

II.   Jurisdiction

      The Court has federal question jurisdiction.             Under 28

U.S.C. § 1331, district courts have original jurisdiction “of

all civil actions arising under the Constitution, laws, or




                                   3
treaties of the United States.”       Carter asserts claims under 29

U.S.C. § 1132(a)(1)(B) and (a)(3). (D.E. No. 2, ¶¶ 29-32.)

III. Standard of Review

     Rule 12(b)(6) provides for the dismissal of a complaint

that “fail[s] to state a claim upon which relief can be granted.”

Fed.R.Civ.P. 12(b)(6).     “To survive a motion to dismiss, the

plaintiff must allege facts that, if accepted as true, are

sufficient to state a claim to relief that is plausible on its

face.”     Cooper Butt ex rel. Q.T.R. v. Barr, 954 F.3d 901, 904

(6th Cir. 2020) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007)).    The factual allegations must be more than speculative.

Twombly, 550 U.S. at 555 (“Factual allegations must be enough to

raise a right to relief above the speculative level”).     The Court

considers the plaintiff's complaint in the light most favorable

to the plaintiff.     Ryan v. Blackwell, 979 F.3d 519, 525 (6th

Cir. 2020) (quoting Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509,

512 (6th Cir. 2001)).     The court accepts as true all factual

allegations, but does not accept legal conclusions or unwarranted

factual inferences as true.     Theile v. Michigan, 891 F.3d 240,

243 (6th Cir. 2018).      “The plaintiff must present a facially

plausible complaint asserting more than bare legal conclusions.”

Id. (citing Twombly, 550 U.S. at 556; Ashcroft v. Iqbal, 556

U.S. 662, 677-678 (2009)).




                                  4
      Under Local Rule 12.1(b), a party opposing a motion to

dismiss must file a response within 28 days after the motion is

served.   L.R. 12.1(b).     The Motion was filed and served on

January 15, 2021.    (D.E. No. 11, 5.)      More than 28 days have

passed and Carter has not responded.       A plaintiff’s failure to

respond to a motion to dismiss waives his arguments opposing the

motion.   Scott v. State of Tenn., 878 F.2d 382 (6th Cir. 1989).

However, the Court may grant a motion to dismiss only if the

moving party meets its burden to demonstrate that the plaintiff

fails to state a claim on which relief can be granted.        Carver

v. Bunch, 946 F.2d 451, 454 (6th Cir. 1991).         The Court must

determine whether the moving party has met its burden even if

the plaintiff fails to respond to the motion to dismiss.      Id.

IV.   Analysis

      Under ERISA, a beneficiary may recover under the following

circumstances:

      (a) Persons empowered to bring a civil action

          A civil action may be brought--

          (1) by a participant or beneficiary--

                 (A) for the relief provided for in
                 subsection (c) of this section, or

                 (B) to recover benefits   due to him under the
                 terms of his plan, to      enforce his rights
                 under the terms of the    plan, or to clarify
                 his rights to future      benefits under the
                 terms of the plan;


                                 5
                                      ***

           (3) by a participant, beneficiary, or fiduciary
           (A) to enjoin any act or practice which violates
           any provision of this subchapter or the terms of
           the plan, or (B) to obtain other appropriate
           equitable relief (i) to redress such violations
           or   (ii) to enforce any provisions of this
           subchapter or the terms of the plan;

29 U.S.C. § 1132(a)(1)(B),(a)(3).           A claim under § 1132(a)(1)(B)

is known as a denial of benefits claim.             Strang v. Ford Motor

Co. Gen. Ret. Plan, 693 F. App’x 400, 402-403 (6th Cir. 2017).

A claim under § 1132(a)(3) is known as a breach of fiduciary

duty claim.    Id. at 405.

     In the Sixth Circuit, a breach of fiduciary duty claim is

only available when other claims under ERISA are unavailable.

The Supreme Court has opined that a breach of fiduciary duty

claim is unlikely to be appropriate where Congress has provided

adequate relief under other provisions of ERISA.            Varity Corp.

v. Howe, 516 U.S. 489, 515 (1996) (“we should expect that where

Congress elsewhere provided adequate relief for a beneficiary's

injury, there will likely be no need for further equitable

relief,   in   which    case   such    relief   normally   would   not   be

‘appropriate’”).       In this Circuit, a breach of fiduciary duty

claim is limited to “beneficiaries who may not avail themselves

of § 1132’s other remedies.” Wilkins v. Baptist Healthcare Sys.,

Inc., 150 F.3d 609, 615-616 (6th Cir. 1998).



                                       6
     The proper remedy for a beneficiary alleging that he has

been denied benefits to which he is entitled is a denial of

benefits claim.       Id. at 615.    A beneficiary may not recover for

both a denial of benefits and a breach of fiduciary duty.                  Rochow

v. Life Ins. Co. of N. Am., 780 F.3d 364, 374-376 (6th Cir.

2015).     The Sixth Circuit has concluded that, when both claims

are based on the policy holder’s decision not to cover the

beneficiary, the claims are based on the same injury.                      Id. at

374-375.    A beneficiary may not plead both a denial of benefits

claim and a breach of fiduciary duty claim based on the same

injury, and the district court should dismiss the breach of

fiduciary duty claim.      Strang, 693 F. App’x at 405-406.

     Lincoln National argues that Carter’s breach of fiduciary

duty claim must be dismissed because Carter’s alleged injury can

only be remedied by a denial of benefits claim.                Carter asserts

claims for the denial of benefits and for breach of fiduciary

duty.    (D.E. No. 1, p. 18 ¶ 37.)           Carter asserts that the breach

of fiduciary duty claim is brought as an alternative to the claim

for denial of benefits.          (Id.)       Carter fails to plead facts to

prove a separate injury for breach of fiduciary duty.                He alleges

that Lincoln National wrongfully denied him total disability

benefits    because    Lincoln    National’s       decision   that    he    could

perform sedentary work was not substantially supported by the

evidence.     (See id. at pp. 16-18 ¶¶ 29-35.)                The only injury

                                         7
Carter alleges is Lincoln National’s denial of benefits.    Under

29 U.S.C. § 1132(a)(1)(B), a beneficiary may sue to enforce the

terms of a policy or his rights under the policy.     The proper

remedy for that injury is a denial of benefits claim.   Carter’s

claim for breach of fiduciary duty is dismissed.

V.   Conclusion

     Lincoln National’s Motion is GRANTED.    Carter’s claim for

breach of fiduciary duty under ERISA is DISMISSED.

     SO ORDERED this 8th day of July, 2021.



                             /s/ Samuel H. Mays, Jr.
                             SAMUEL H. MAYS, JR.
                             UNITED STATES DISTRICT JUDGE




                               8
